Citation Nr: 0208812	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  97-18 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's duodenal ulcer, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to a compensable disability evaluation for 
the veteran's chronic maxillary sinusitis.  

3.  Entitlement to a compensable disability evaluation for 
the veteran's hemorrhoids.  

(The issue of the veteran's entitlement to an increased 
disability evaluation for his service-connected 
post-operative left knee medial meniscectomy residuals with 
arthritic changes will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1961 to January 
1976.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Huntington, West Virginia, Regional Office which, in 
pertinent part, determined that the veteran's claim of 
entitlement to service connection for a right shoulder 
disorder was not well-grounded; denied the claim; and denied 
increased disability evaluations for the veteran's 
service-connected duodenal ulcer, chronic maxillary 
sinusitis, and hemorrhoids.  In May 1998, the veteran was 
afforded a hearing before the undersigned Member of the 
Board.  In September 1998, the Board remanded the veteran's 
claims to the RO for additional action.  

In April 2001, the Buffalo, New York, Regional Office granted 
service connection for right shoulder impingement syndrome.  
The veteran subsequently moved to Virginia and his claims 
files were transferred to the Roanoke, Virginia, Regional 
Office (RO).  The veteran is represented in the instant 
appeal by the Disabled American Veterans.  

Preliminary review of the record reveals that the Department 
of Veterans Affairs (VA) expressly considered and declined to 
refer the veteran's claim of entitlement to an increased 
disability evaluation for his chronic maxillary sinusitis to 
the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  
The RO did not expressly consider such a referral for the 
veteran's claims of entitlement to increased evaluations for 
his duodenal ulcer disorder and hemorrhoids.  The regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  

The Board is undertaking additional development on the issue 
of the veteran's entitlement to an increased evaluation for 
his post-operative left knee disability pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by 38 C.F.R. 
§ 20.903 (2002).  After giving the notice, the Board will 
prepare a separate decision addressing the issue.  


FINDINGS OF FACT

1.  The veteran's duodenal ulcer disorder has been shown to 
be essentially asymptomatic on repeated physical and 
diagnostic evaluations.  

2.  The veteran's chronic maxillary sinusitis has been shown 
to be manifested by subjective complaints of sinus discharge 
and headaches; computerized tomography study findings 
consistent with sinusitis; and minimal nasal crusting.  

3.  The pre-October 7, 1996 version of 38 C.F.R. § 4.97, 
Diagnostic Code 6513 is more favorable to the veteran than 
the amended version of the regulation.  

4.  The veteran's hemorrhoids have been shown to be 
manifested by no more than non-thrombosed external 
hemorrhoids and small internal hemorrhoids.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's duodenal ulcer have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2002).  

2.  The criteria for a 10 percent evaluation for the 
veteran's chronic maxillary sinusitis have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (1996); 38 C.F.R. § 4.7 (2002).  

3.  The criteria for a compensable evaluation for the 
veteran's hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issues of the veteran's entitlement to 
increased evaluations for the his duodenal ulcer, chronic 
maxillary sinusitis, and hemorrhoids, the Board observes that 
the VA has secured or attempted to secure all relevant VA and 
private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2002).  The veteran has been advised by the statement of the 
case and the supplemental statements of the case of the 
evidence that would be necessary for him to substantiate his 
claims.  The veteran has been afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  The veteran was afforded a hearing 
before the undersigned Member of the Board.  The hearing 
transcript is of record.  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  


I.  Duodenal Ulcer

A.  Historical Review

A March 1975 Air Force upper gastrointestinal series revealed 
findings compatible with chronic peptic ulcer disease 
deformities and no definite ulceration.  The report of the 
veteran's December 1975 physical examination for service 
separation states that the veteran had a history of ulcer 
disease since 1969.  The veteran's ulcer disorder was 
reported to be asymptomatic at the time of the evaluation.  
The report of a March 1980 VA examination for compensation 
purposes relates that the veteran reported that he had been 
diagnosed with a duodenal ulcer by a 1971 X-ray study.  On 
examination, the veteran exhibited abdominal tenderness.  He 
was diagnosed with a chronic duodenal ulcer.  In April 1980, 
the VA established service connection for a duodenal ulcer 
and assigned a 10 percent evaluation for that disability.  
B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  A 10 percent 
disability evaluation is warranted for a mild duodenal ulcer 
with recurring symptoms only once or twice a year.  A 20 
percent evaluation requires a moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration or continuous moderate 
manifestations.  38 C.F.R. § 4.114, Diagnostic Code 7305 
(2002).  

A May 1994 VA treatment record indicates that the veteran 
complained of increased indigestion despite taking his 
prescribed Zantac.  He was reported to take more than four 
aspirin tablets per day for his arthritic complaints.  A 
March 1995 VA treatment record reflects that the veteran 
complained of increased stomach acid reflux symptoms while on 
Zantac.  

At a September 1995 VA examination for compensation purposes, 
the veteran complained of loose stools.  On examination, the 
veteran was observed to be well-nourished and to exhibit a 
soft and non-tender abdomen.  The veteran was diagnosed with 
a duodenal ulcer.  

A November 1995 VA gastrointestinal evaluation notes that the 
veteran complained of daily burning periumbilical abdominal 
pain.  The veteran related that he took aspirin for back 
pain.  On examination, the veteran exhibited epigastric 
abdominal tenderness.  The VA physician commented that "his 
description of the pain is a bit atypical for an ulcer, but 
his physical examination does fit quite well."  A December 
1995 VA endoscopic evaluation revealed findings consistent 
with mild distal esophagitis, a hiatal hernia, and distortion 
of the duodenal antrum and the bulb consistent with a prior 
ulcer.  A December 1995 VA upper gastrointestinal series 
revealed possible prior peptic inflammatory disease residuals 
and no demonstrable active ulcer crater.  

In his May 1997 Appeal to the Board (VA Form 9), the veteran 
asserted that his ulcer disorder and "other conditions" 
necessitated his continuous prescribed use of "blockers."  
At the May 1998 hearing before the undersigned Member of the 
Board, the veteran testified that he experienced acute 
indigestion, acid reflux, and heartburn for which he took 
prescribed medication.  His stomach problems woke him from 
his sleep approximately ten times each month.  He clarified 
that his ulcer disorder was not affected by eating any 
particular food.  

At a September 2000 VA examination for compensation purposes, 
the veteran complained of nausea, heartburn, and 
regurgitation.  He clarified that his symptoms were 
effectively controlled by his prescribed medication.  On 
examination, the veteran exhibited mild epigastric 
tenderness.  The VA examiner advanced diagnoses of a hiatal 
hernia with gastroesophageal reflux disease and inactive 
peptic ulcer disease.  In an October 2001 written statement, 
the veteran conveyed that the dosage of his prescribed 
gastrointestinal medications had been increased.  

The veteran's service-connected duodenal ulcer has been shown 
to be essentially asymptomatic on the most recent 
gastrointestinal physical, endoscopic, and radiological 
evaluations of record.  While acknowledging that the veteran 
suffers from significant gastrointestinal complaints 
associated with his nonservice-connected hiatal hernia and 
gastroesophageal reflux disease, the Board observes that the 
December 1995 VA endoscopic evaluation and upper 
gastrointestinal series and the September 2000 VA examination 
for compensation purposes all identified no active duodenal 
ulcer symptoms.  Indeed, it appears that the veteran's 
duodenal ulcer has been essentially asymptomatic since 
service separation.  In the absence of any objective evidence 
of current symptoms or other impairment associated with the 
veteran's duodenal ulcer, the Board finds that the current 10 
percent evaluation adequately reflects the veteran's 
service-connected gastrointestinal disability picture.  



II.  Chronic Maxillary Sinusitis 

A.  Historical Review

The veteran's service medical records convey that he was 
diagnosed with maxillary sinusitis.  The report of his 
December 1975 physical examination for service separation 
notes that the veteran's sinusitis was determined to be 
asymptomatic.  The report of the March 1980 VA examination 
for compensation purposes states that the veteran complained 
of frequent sinus headaches.  He presented a history of sinus 
problems since 1970.  The examiner advanced an impression of  
"sinusitis, not found."  In April 1980, the VA established 
service connection for chronic maxillary sinusitis and 
assigned a noncompensable evaluation for that disability.  

B.  Increased Evaluation

On and before October 6, 1996, the rating schedule directed 
that a noncompensable disability evaluation was warranted for 
chronic maxillary sinusitis manifested only by radiological 
manifestations and mild or occasional symptoms.  A 10 percent 
evaluation required moderate chronic maxillary sinusitis 
manifested by a discharge, crusting, or scabbing and 
infrequent headaches.  A 30 percent evaluation required 
severe chronic maxillary sinusitis manifested by frequently 
incapacitating recurrences, severe and frequent headaches, 
and a purulent discharge or crusting reflecting purulence.  
38 C.F.R. § 4.97, Diagnostic Code 6513 (1996).  

On October 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to respiratory system disabilities including chronic 
maxillary sinusitis.  Under the amended rating schedule, a 
noncompensable disability evaluation is warranted for chronic 
maxillary sinusitis detected only by X-ray study.  A 10 
percent evaluation requires either one or two incapacitating 
episodes of sinusitis per year necessitating prolonged 
(lasting four to six weeks) antibiotic treatment or three to 
six non-incapacitating episodes of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation requires three or more incapacitating 
episodes of sinusitis per year necessitating prolonged 
(lasting four to six weeks) antibiotic treatment or more than 
six non-incapacitating episodes of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2002).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 1991 & 
Supp. 2001) which provides that the VA may award an increased 
evaluation based on a change in the regulation retroactive 
to, but no earlier than, the effective date of the amended 
regulation.  In such situations, the Board should apply the 
prior version of the regulation for the period prior to the 
amendment and utilize the amended regulation for the period 
on and after the effective date.  VAOPGPREC 3-2000 (Apr. 10, 
2000).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  

A March 1995 VA treatment record states that the veteran 
complained of sinus drainage which precipitated a productive 
cough.  He reported completing a prescribed ten day course of 
penicillin in February 1995.  

At an April 1997 VA examination for compensation purposes, 
the veteran complained of sinus disease and frontal 
headaches.  He reported that he took Ibuprofen daily for his 
headaches.  On examination, the veteran exhibited normal 
nasal mucosa, an unobstructed airway, and no sinusitis signs 
or symptoms.  Contemporaneous paranasal sinus X-ray studies 
revealed "very little mucosal thickening of the left 
maxillary sinus probably due to chronic sinusitis;" 
"questionable very little" mucosal thickening of the right 
maxillary sinus;" and "questionable clouding of the left 
ethmoid sinus."  The examiner commented that "there were no 
signs or symptoms of sinusitis or chronic sinusitis which 
could explain his headaches."  The VA physician opined 
further that "the patient does not have a history of 
significant sinus problems."  

In his May 1997 Appeal to the Board (VA Form 9), the veteran 
reported that he experienced increased sinus area headaches 
and sinus "drainage and/or blockage."  At the May 1998 
hearing on appeal, the veteran stated he experienced severe 
sinus headaches and drainage.  The veteran's headaches 
occurred between three and five times a month and 
necessitated that he had to lay down and do nothing.  He was 
last prescribed antibiotics for his sinusitis by VA medical 
personnel in December 1997.  

At the December 1999 VA examination for compensation 
purposes, the veteran complained of recurrent sinusitis.  He 
reported that his sinusitis had last been treated with 
antibiotics in 1997 or 1998.  The VA examiner observed a 
small mucosal crust adherent to the left turbinate, no 
purulent or other sinus discharge, and no sinus tenderness.  
The veteran was diagnosed with "recurrent sinusitis by 
history, not currently active."  An April 2000 addendum to 
the report of the December 1999 VA examination for 
compensation purposes clarifies that a contemporaneous 
computerized tomography study of the sinuses revealed 
findings consistent with "probable acute sinusitis involving 
primarily the maxillary sinuses" and "minimal involvement 
of the ethmoid and sphenoid sinuses."  The veteran was 
diagnosed with acute maxillary sinusitis and minimal ethmoid 
and sphenoid sinusitis.  

In an October 2001 written statement, the veteran advanced 
that he awoke with severe sinus congestion and sinus 
headaches.  He treated his recurring sinus symptoms with both 
prescribed medications and over the counter sinus 
medications.  

The Board finds that the pre-October 7, 1996 version of 38 
C.F.R. § 4.97, Diagnostic Code 6513 is more favorable to the 
veteran as it requires a possibly lower frequency of 
sinusitis episodes whereas the amended version calls for a 
specific number of sinusitis attacks.  Therefore, the Board 
will review the veteran's entitlement to an increased 
evaluation under the prior version of Diagnostic Code 6513.  
VAOPGPREC 3-2000 (Apr. 10, 2000).  

The veteran advances that his maxillary sinusitis is 
manifested by daily sinus discharge and frequent sinus 
headaches which necessitated his ongoing use of medication 
and occasional bed rest.  In reviewing the probative evidence 
of record, the Board observes that the veteran's assertions 
as to his daily sinus discharge are not fully supported by 
the clinical and examination findings of record.  However, he 
has consistently advanced a subjective history of sinus 
headaches occurring between three and five times a month.  
The report of the December 1999 VA examination for 
compensation purposes and the April 2000 addendum thereto 
convey that the veteran exhibited no more than slight nasal 
crusting and computerized tomography study findings 
consistent with maxillary sinusitis.  The veteran has 
acknowledged that he was last treated with a course of 
antibiotics for his sinusitis in 1997 or 1998.  In the 
absence of any objective evidence of frequently 
incapacitating sinusitis recurrences, severe and frequent 
headaches, and a purulent discharge or crusting reflecting 
purulence and upon resolution of reasonable doubt in the 
veteran's favor, the Board concludes that the veteran's 
chronic maxillary sinusitis most closely approximates the 
criteria for a 10 percent evaluation under the provisions of 
38 C.F.R. § 4.97, Diagnostic Code 6513 (1996).  38 C.F.R. 
§ 4.7 (2002).  
III.  Hemorrhoids

A.  Historical Review

The veteran's service medical records reflect that he was 
treated for hemorrhoids.  The report of the March 1980 VA 
examination for compensation purposes stated that the veteran 
exhibited no external hemorrhoids and no masses on digital 
evaluation.  In April 1980, the VA established service 
connection for hemorrhoids and assigned a noncompensable 
evaluation for that disability.  

B.  Increased Evaluation

A noncompensable disability evaluation is warranted for mild 
or moderate external or internal hemorrhoids.  A 10 percent 
evaluation requires large or thrombotic, irreducible external 
or internal hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences.  A 20 percent evaluation 
requires hemorrhoids with persistent bleeding and secondary 
anemia or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 
7336 (2002).  

At a September 1995 VA examination for compensation purposes, 
the veteran complained of occasional rectal bleeding and anal 
burning and pruritus.  On examination, the veteran exhibited 
non-thrombosed external hemorrhoids; small internal 
hemorrhoids; scar tissue from his prior fistulectomy; anal 
tenderness; and no active anal bleeding.  

In his February 1997 notice of disagreement, the veteran 
advanced that his hemorrhoids were painful and bled, burned, 
and itched.  In his May 1997 Appeal to the Board (VA Form 9), 
the veteran stated that his hemorrhoids were manifested by 
pain, itching, and swelling.  His symptoms necessitated the 
increased use of medication.  

At the May 1998 hearing on appeal, the veteran testified that 
he experienced hemorrhoidal bleeding, swelling, itching, 
burning, and bowel soiling.  He reported that he had been 
prescribed a Preparation H-type medication.  He denied any 
recent hemorrhoidal-related surgery.  

At the December 1999 VA examination for compensation 
purposes, the veteran complained of occasional 
hemorrhoid-related bleeding and soiling.  He denied any 
current hemorrhoidal symptoms.  He reported that his last 
flare up occurred in approximately October 1999.  The VA 
examiner observed non-thrombosed external hemorrhoids; small 
internal hemorrhoids; well-healed scar tissue from a prior 
fistulectomy; and no anal tenderness or bleeding.  The 
veteran was diagnosed with non-thrombosed external and 
internal hemorrhoids.  

At a July 2000 VA examination for compensation purposes, the 
veteran clarified that his hemorrhoidal symptoms had not 
changed since the December 1999 VA examination for 
compensation purposes.  He reported episodic anal bleeding; 
intermittent anal soreness following bowel movements; and the 
use of hemorrhoidal suppositories.  On examination, the 
veteran exhibited two non-thrombosed external hemorrhoids; 
well-healed and non-tender fistulectomy scar tissue; normal 
sphincter tone; and no active anal bleeding, fecal leakage, 
or fistulas.  The veteran was diagnosed with non-thrombosed 
hemorrhoids.  

The veteran's hemorrhoids have been shown to be manifested by 
both small internal and non-thrombosed external hemorrhoids.  
Treating and examining VA medical personnel have not 
characterized the veteran's hemorrhoids as large, thrombosed, 
or irreducible.  The presence of any excessive redundant 
tissue evidencing frequent reoccurrences has not been 
identified.  In the absence of such objective findings, the 
Board finds that a compensable evaluation is not warranted 
for the veteran's hemorrhoids.  38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2002).  



ORDER

An increased evaluation for the veteran's duodenal ulcer is 
denied.  

A 10 percent evaluation for the veteran's chronic maxillary 
sinusitis is granted subject to the regulations governing the 
award of monetary benefits.  

A compensable evaluation for the veteran's hemorrhoids is 
denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

